Title: From George Washington to John Fitzgerald, 19 August 1796
From: Washington, George
To: Fitzgerald, John


        
          Dear Sir,
          Baltimore 19th Augt 1796.
        
        I intended to have written to you on the subject of the enclosed letter, from the Federal City, but by dining in a large company at Mr Laws (the day I parted with you) and examining the public buildings afterwards, I was prevented: and letters from the Secretary of State which I met on the Road, and which required my attention yesterday afternoon I was again prevented from doing it in time for the Mail of this morning.
        After giving this information (wch is designed principally for Mr Gill) let me request the favor of you to inform, that I am willing to accomodate his wishes for a Deed in Fee, for the land he leased of me, upon the Security of Bank-stock (agreeably to the proposal in his letter) Provided the said Stock is transferred, or so secured to me at his expence, in such a manner as the Attorney-General shall deem proper and adequate; and provided also, I receive my proportion of the Dividends when paid, or they become due, in proportion to the quantum of Rent which may be due at the time—for instance, my Rent being £130 pr annum—if the dividends are paid half yearly, I shall expect to receive £65 at each of those times—and if quarter yearly £32.10. This it may be said will amount (calculating interest thereon) to more than the simple Rent; I acknowledge it; but as no security in my estimation is to be compared with that of Land, the difference and advantage of these payments are not an equivolent.
        I have mentioned the Attorney General (Mr Lee) because he drew the former writings, and is better acquainted with the principles by which I was governed than any other: but it is not my

intention to incur any expence in effecting this change—nor shall I make any apology for the trouble I am giving you in doing it—being with great esteem & regard Dear Sir Your Affecte Servant
        
          Go: Washington
        
      